Exhibit 10.4

 

AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT

 

THIS AGREEMENT, dated as of August 26, 2008, is made by and between Duke Energy
Corporation, a Delaware corporation (the “Company”), and
                               (the “Executive”).

 

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continued employment of key management personnel; and

 

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders; and

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control; and

 

WHEREAS, the Company and the Executive are parties to a Change in Control
Agreement dated as of                  (the “Effective Date”), which agreement
is hereby amended, restated and replaced in its entirety with this Agreement in
order to comply with Section 409A of the Code.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive, intending to be legally bound, do
hereby agree as follows:

 

1.        Definitions.  For purposes of this Agreement, the following terms
shall have the meanings indicated below:

 

(A)          “Accrued Rights” shall have the meaning set forth in Section 3
hereof.

 

(B)           “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act.

 

(C)           “Auditor” shall have the meaning set forth in Section 4.2 hereof.

 

(D)          “Base Amount” shall have the meaning set forth in
Section 280G(b)(3) of the Code.

 

(E)           “Beneficial Ownership” shall have the meaning set forth in
Rule 13d-3 under the Exchange Act.

 

1

--------------------------------------------------------------------------------


 

(F)           “Board” shall mean the Board of Directors of the Company.

 

(G)           “Cause” for termination by the Company of the Executive’s
employment shall mean (i) a material failure by the Executive to carry out, or
malfeasance or gross insubordination in carrying out, reasonably assigned duties
or instructions consistent with the Executive’s position, (ii) the final
conviction of the Executive of a felony or crime involving moral turpitude,
(iii) an egregious act of dishonesty by the Executive (including, without
limitation, theft or embezzlement) in connection with employment, or a malicious
action by the Executive toward the customers or employees of the Company or any
Affiliate, (iv) a material breach by the Executive of the Company’s Code of
Business Ethics, or (v) the failure of the Executive to cooperate fully with
governmental investigations involving the Company or its Affiliates; provided,
however, that the Company shall not have reason to terminate the Executive’s
employment for Cause pursuant to this Agreement unless the Executive receives
written notice from the Company identifying the acts or omissions constituting
Cause and gives the Executive a 30-day opportunity to cure, if such acts or
omissions are capable of cure.

 

(H)          A “Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

 

(a)           an acquisition subsequent to the Effective Date by any Person of
Beneficial Ownership of thirty percent (30%) or more of either (A) the then
outstanding shares of common stock of the Company or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors; excluding, however, the following:
(1) any acquisition directly from the Company, other than an acquisition by
virtue of the exercise of a conversion privilege unless the security being so
converted was itself acquired directly from the Company, (2) any acquisition by
the Company and (3) any acquisition by an employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary;

 

(b)           during any period of two (2) consecutive years (not including any
period prior to the Effective Date), individuals who at the beginning of such
period constitute the Board (and any new directors whose election by the Board
or nomination for election by the Company’s shareholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was so approved) cease for any reason (except for death, disability
or voluntary retirement) to constitute a majority thereof;

 

(c)           the consummation of a merger, consolidation, reorganization or
similar corporate transaction which has been approved by the shareholders of the
Company, whether or not the Company is the surviving corporation in such
transaction, other than a merger, consolidation, or reorganization that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into

 

2

--------------------------------------------------------------------------------


 

voting securities of the surviving entity) at least fifty percent (50%) of the
combined voting power of the voting securities of the Company (or such surviving
entity) outstanding immediately after such merger, consolidation, or
reorganization;

 

(d)           the consummation of (A) the sale or other disposition of all or
substantially all of the assets of the Company or (B) a complete liquidation or
dissolution of the Company, which has been approved by the shareholders of the
Company (in each case, exclusive of any transactions or events resulting from
the separation of the Company’s gas and electric businesses); or

 

(e)           adoption by the Board of a resolution to the effect that any
person has acquired effective control of the business and affairs of the
Company.

 

(I)            “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

 

(J)            “Company” shall mean Duke Energy Corporation, a Delaware
corporation, and, except in determining under Section 1.H hereof whether or not
any Change in Control of the Company has occurred, shall include any successor
to its business and/or assets which assumes and agrees to perform this Agreement
by operation of law, or otherwise.

 

(K)          “Confidential Information” shall have the meaning set forth in
Section 8 hereof.

 

(L)           “DB Pension Plan” shall mean any tax-qualified, supplemental or
excess defined benefit pension plan maintained by the Company (or a Subsidiary)
and any other defined benefit plan or agreement entered into between the
Executive and the Company (or a Subsidiary) which is designed to provide the
Executive with supplemental retirement benefits.

 

(M)         “DC Pension Plan” shall mean any tax-qualified, supplemental or
excess defined contribution plan maintained by the Company (or a Subsidiary) and
any other defined contribution plan or agreement entered into between the
Executive and the Company (or a Subsidiary) which is designed to provide the
executive with supplemental retirement benefits.

 

(N)          “Date of Termination” with respect to any purported termination of
the Executive’s employment after a Change in Control and during the Term, shall
mean (i) if the Executive’s employment is terminated for Disability, thirty (30)
days after Notice of Termination is given (provided that the Executive shall not
have returned to the full-time performance of the Executive’s duties during such
thirty (30) day period), and (ii) if the Executive’s employment is terminated
for any other reason, the date specified in the Notice of Termination (which, in
the case of a termination by the Company, shall not be less than thirty (30)
days (except in the case of a termination for Cause) and, in the case of a
termination by the Executive, shall not be less than fifteen (15) days nor
(without the consent of the Company) more than sixty (60) days, respectively,
from the date such Notice of Termination is given).

 

3

--------------------------------------------------------------------------------


 

(O)          “Disability” shall be deemed the reason for the termination by the
Company of the Executive’s employment, if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive’s duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full-time performance of the Executive’s duties.

 

(P)           “Effective Date” shall have the meaning given to such term in the
Preamble to this Agreement.

 

(Q)          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

 

(R)           “Excise Tax” shall mean any excise tax imposed under Section 4999
of the Code.

 

(S)           “Executive” shall mean the individual named in the first paragraph
of this Agreement.

 

(T)           “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence (without the Executive’s express written
consent which specifically references this Agreement) after any Change in
Control of any one of the following acts by the Company, or failures by the
Company to act, unless such act or failure to act is corrected prior to the Date
of Termination specified in the Notice of Termination given in respect thereof:
(i) a reduction in the Executive’s annual base salary as in effect immediately
prior to the Change in Control (exclusive of any across the board reduction
similarly affecting all or substantially all similarly situated employees
determined without regard to whether or not an otherwise similarly situated
employee’s employment was with the Company prior to the Change in Control),
(ii) a reduction in the Executive’s target annual bonus as in effect immediately
prior to the Change in Control (exclusive of any across the board reduction
similarly affecting all or substantially all similarly situated employees
determined without regard to whether or not an otherwise similarly situated
employee’s employment was with the Company prior to the Change in Control), or
(iii) the assignment to the Executive of a job position with a total point value
under the Hay Point Factor Job Evaluation System that is less than seventy
percent (70%) of the total point value of the job position held by the Executive
immediately before the Change in Control; provided, however, that in the event
there is a claim by the Executive that there has been such an assignment and the
Company disputes such claim, whether there has been such an assignment shall be
conclusively determined by the HayGroup (or any successor thereto) or if such
entity (or any successor) is no longer in existence or will not serve, a
consulting firm mutually selected by the Company and the Executive or, if none,
a consulting firm drawn by lot from two nationally recognized consulting firms
that agree to serve and that are nominated by the Company and the Executive,
respectively (such consulting firm, the “Consulting Firm”) under such procedures
as the Consulting Firm shall in its sole

 

4

--------------------------------------------------------------------------------


 

discretion establish; provided further that such procedures shall afford both
the Company and the Executive an opportunity to be heard; and further provided,
however, that the Company and the Executive shall use their best efforts to
enable and cause the Consulting Firm to make such determination within thirty
(30) days of the Executive’s claim of such an assignment.  The Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.

 

(U)          “Notice of Termination” shall have the meaning set forth in
Section 5 hereof.

 

(V)           “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

(W)         “Release Deadline” shall mean the 55th day immediately following the
date that the Executive incurs a “separation from service” within the meaning of
Section 409A of the Code.

 

(X)          “Repayment Amount” shall have the meaning set forth in Section 7.3
hereof.

 

(Y)           “Restricted Period” shall have the meaning set forth in
Section 7.2 hereof.

 

(Z)           “Severance Payments” shall have the meaning set forth in
Section 4.1 hereof.

 

(AA)       “Severance Period” shall have the meaning set forth in
Section 4.1(C) hereof.

 

(BB)        “Subsidiary” means an entity that is wholly owned, directly or
indirectly, by the Company, or any other affiliate of the Company that is so
designated from time to time by the Company.

 

(CC)        “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).

 

(DD)       “Total Payments” shall mean those payments so described in
Section 4.2 hereof.

 

2.        Term of Agreement. The Term of this Agreement shall commence on the
Effective Date and shall continue in effect through the second anniversary of
the

 

5

--------------------------------------------------------------------------------


 

Effective Date; provided, however, that commencing on the date that is
twenty-four (24) months following the Effective Date and each subsequent monthly
anniversary, the Term shall automatically be extended for one additional month;
further provided, however, the Company or the Executive may terminate this
Agreement effective at any time following the second anniversary of the
Effective Date only with six (6) months advance written notice (which such
notice may be given before such second anniversary); and further provided,
however, that, notwithstanding the above, if a Change in Control shall have
occurred during the Term, the Term shall in no case expire earlier than
twenty-four (24) months beyond the month in which such Change in Control
occurred.

 

3.             Compensation Other Than Severance Payments. If the Executive’s
employment shall be terminated for any reason following a Change in Control and
during the Term, the Company shall pay the Executive (A) the salary amounts
payable in the normal course for service through the Date of Termination within
30 days after the Date of Termination, and (B) and any rights or payments that
have become vested or that are otherwise due in accordance with the terms of any
employee benefit, incentive, or compensation plan or arrangement maintained by
the Company that the Executive participated in at the time of his or her
termination of employment (together, the “Accrued Rights”).

 

4.             Severance Payments.

 

4.1           Subject to Section 4.2 hereof, and further subject to the
Executive executing a release of claims substantially in the form set forth as
Exhibit A to this Agreement and the release becoming effective and irrevocable
in accordance with its terms by the Release Deadline, if the Executive’s
employment is terminated following a Change in Control and during the Term (but
in any event not later than twenty-four (24) months following a Change in
Control), other than (A) by the Company for Cause, (B) by reason of death or
Disability, or (C) by the Executive without Good Reason, then, in either such
case, in addition to the payments and benefits representing the Executive’s
Accrued Rights, the Company shall pay the Executive the amounts, and provide the
Executive the benefits, described in this Section 4.1 (“Severance Payments”).

 

(A)          A lump-sum payment equal to (i) the Executive’s annual bonus
payment earned for any completed bonus year prior to termination of employment,
if not previously paid, plus (ii) a pro-rata amount of the Executive’s target
bonus under any performance-based bonus plan, program, or arrangement in which
the Executive participates for the year in which the termination occurs,
determined as if all program goals had been met, pro-rated based on the number
of days of service during the bonus year occurring prior to termination of
employment.  The amount described in clause (i) shall be paid pursuant to the
terms of the applicable short-term incentive plan and shall not be conditioned
on signing a release described in Section 4.1.  The amounts described in clause
(ii) shall be paid within 30 calendar days after the Release Deadline, or such
later date as may be required under Section 13.1.

 

6

--------------------------------------------------------------------------------


 

(B)           In lieu of any severance benefit otherwise payable to the
Executive, the Company shall pay to the Executive a lump sum severance payment,
in cash, equal to two (or, if less, the number of years (including partial
years) until the Executive reaches the Company’s mandatory retirement age,
provided that the Company adopts a mandatory retirement age pursuant to 29 USC
§631(c)) times the sum of (i) the Executive’s base salary as in effect
immediately prior to the Date of Termination or, if higher, in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, and (ii) the Executive’s target short-term incentive
bonus opportunity for the fiscal year in which the Date of Termination occurs
or, if higher, the fiscal year in which the first event or circumstance
constituting Good Reason occurs.  The amount described in this
Section 4.1(B) shall be paid within 30 calendar days after the Release Deadline,
or such later date as may be required under Section 13.1.

 

(C)           For a period of two years immediately following the Date of
Termination (or, if less, the period until the Executive reaches the Company’s
mandatory retirement age, provided that the Company adopts a mandatory
retirement age pursuant to 29 USC §631(c)) (the “Severance Period”), the Company
shall arrange to provide the Executive and his or her dependents medical and
dental insurance benefits substantially similar to those provided to the
Executive and his or her dependents immediately prior to the Date of Termination
or, if more favorable to the Executive, those provided to the Executive and his
or her dependents immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, at no greater after tax cost to the
Executive than the after tax cost to the Executive immediately prior to such
date or occurrence.  Benefits otherwise receivable by the Executive pursuant to
this Section 4.1(C) shall be reduced to the extent benefits of the same type are
received by or made available to the Executive during the Severance Period as a
result of subsequent employment (and any such benefits received by or made
available to the Executive shall be reported to the Company by the Executive).
 In addition, the Company shall make a lump sum cash payment, payable within 30
calendar days after the Release Deadline or such later date as may be required
under Section 13.1, in an amount equal to the anticipated cost of basic life
insurance coverage for the Severance Period, based on the Company’s assumed cost
for such coverage for internal accounting purposes at the Date of Termination. 
The continued benefits described in this paragraph 4.1(C) that are taxable
benefits (and that are not disability pay or death benefit plans within the
meaning of Section 409A of the Code) are intended to comply, to the maximum
extent possible, with the exception to Section 409A of the Code set forth in
Section 1.409A-1(b)(9)(v) of the Treasury Regulations.  To the extent that any
of those benefits either do not qualify for that exception, or are provided
beyond the applicable time periods set forth in Section 1.409A-1(b)(9)(v) of the
Treasury Regulations, then they shall be subject to the following additional
rules: (1) any reimbursement of eligible expenses shall be paid within 10
calendar days following Executive’s written request for reimbursement, or such
later date as may be required under Section 13.1;  provided that the Executive
provides written notice no later than 15 calendar days prior to the last day of
the calendar year following the calendar year in which the expense was incurred;
(2) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during any calendar year shall not affect

 

7

--------------------------------------------------------------------------------


 

the amount of expenses eligible for reimbursement, or in-kind benefits to be
provided, during any other calendar year; and (3) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

 

(D)          Executive’s benefits accrued or credited through the Date of
Termination under the DC Pension Plan that are not vested as of the Date of
Termination but that would have vested had Executive remained employed by the
Company for the remainder of the Term shall be fully vested as of the Date of
Termination and paid in accordance with the terms of the applicable plan.  In
addition to the benefits to which the Executive is entitled under the DC Pension
Plan, the Company shall pay the Executive a lump sum amount, in cash, equal to
the amount that would have been contributed thereto by the Company on the
Executive’s behalf during the Severance Period, determined (x) as if the
Executive made the maximum permissible contributions thereto during such period,
(y) as if the Executive earned compensation during such period equal to the sum
of the Executive’s base salary and target bonus as in effect immediately prior
to the Date of Termination, or, if higher, as in effect immediately prior to the
occurrence of the first event or circumstance constituting Good Reason, and
(z) without regard to any amendment to the DC Pension Plan made subsequent to a
Change in Control and on or prior to the Date of Termination, which amendment
adversely affects in any manner the computation of benefits thereunder.  The
amount described in the immediately preceding sentence shall be paid within 30
calendar days after the Release Deadline, or such later date as may be required
under Section 13.1.

 

(E)           Executive’s benefits accrued or credited through the Date of
Termination of employment under the DB Pension Plan that are not vested as of
the Date of Termination but that would have vested had Executive remained
employed by the Company for the remainder of the Term shall be fully vested as
of the Date of Termination and paid in accordance with the terms of the
applicable plan. In addition to the benefits to which the Executive is entitled
under the DB Pension Plan, the Company shall pay the Executive a lump sum
amount, in cash, equal to the amount that would have been allocated thereunder
by the Company in respect of the Executive (or accrued by the Executive, which
accrual shall be calculated based on the actuarial assumptions contained in the
DB Pension Plan) during the Severance Period, determined (x) as if the Executive
earned compensation during such period equal to the sum of the Executive’s base
salary and target bonus as in effect immediately prior to the Date of
Termination, or, if higher, as in effect immediately prior to the occurrence of
the first event or circumstance constituting Good Reason, and (y) without regard
to any amendment to the DB Pension Plan made subsequent to a Change in Control
and on or prior to the Date of Termination, which amendment adversely affects in
any manner the computation of benefits thereunder.  The amount described in the
immediately preceding sentence shall be paid within 30 calendar days after the
Release Deadline, or such later date as may be required under Section 13.1.

 

(F)           Notwithstanding the terms of any award agreement or plan document
to the contrary, the Executive shall be entitled to receive continued vesting of
any long term incentive awards, including awards of stock options but excluding
awards

 

8

--------------------------------------------------------------------------------


 

of restricted stock, held by the Executive at the time of his or her termination
of employment that are not vested or exercisable on such date, in accordance
with their terms as if the Executive’s employment had not terminated, for the
duration of the Severance Period, with any options or similar rights to remain
exercisable (to the extent exercisable at the end of the Severance Period) for a
period of 90 days following the close of the Severance Period, but not beyond
the maximum original term of such options or rights.

 

4.2           (A)          Notwithstanding any other provisions of this
Agreement, in the event that any payment or benefit received or to be received
by the Executive (including any payment or benefit received in connection with a
Change in Control or the termination of the Executive’s employment, whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits, including the Severance Payments,
being hereinafter referred to as the “Total Payments”) would be subject (in
whole or part), to the Excise Tax, then, after taking into account any reduction
in the Total Payments provided by reason of Section 280G of the Code in such
other plan, arrangement or agreement, the Severance Payments shall be reduced to
the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (i) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (ii) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments).  If a reduction in
Severance Payments is necessary pursuant to this Section 4.2(A), then the
reduction shall occur in the following order:  (i) cash payments under
Section 4.1(A)(ii), 4.2(B), 4.2(D) and 4.2(E); (ii) cancellation of accelerated
vesting of performance-based equity awards (based on the reverse order of the
date of grant); (iii) cancellation of accelerated vesting of other equity awards
(based on the reverse order of the date of grant); and (iv) reduction of welfare
benefits.

 

(B)           For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax, (i) no portion of the Total
Payments the receipt or enjoyment of which the Executive shall have waived at
such time and in such manner as not to constitute a “payment” within the meaning
of Section 280G(b) of the Code shall be taken into account, (ii) no portion of
the Total Payments shall be taken into account which, in the opinion of tax
counsel (“Tax Counsel”) who is reasonably acceptable to the Executive and
selected by the accounting firm (the “Auditor”) which was, immediately prior to
the Change in Control, the Company’s independent auditor, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Tax Counsel, constitutes reasonable compensation for
services actually rendered, within the meaning of Section 280G(b)(4)(B) 

 

9

--------------------------------------------------------------------------------


 

of the Code, in excess of the Base Amount allocable to such reasonable
compensation, and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments shall be determined by the
Auditor in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code.

 

(C)           At the time that payments are made under this Agreement, the
Company shall provide the Executive with a written statement setting forth the
manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions or other advice the
Company has received from Tax Counsel, the Auditor or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).

 

5.             Notice of Termination. After a Change in Control and during the
Term, any purported termination of the Executive’s employment (other than by
reason of death) shall be communicated by written Notice of Termination from one
party hereto to the other party hereto in accordance with Section 12 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon.

 

6.             No Mitigation. The Company agrees that, if the Executive’s
employment with the Company terminates during the Term, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to Section 4 hereof. Further,
except as specifically provided in Section 4.1(C) hereof, no payment or benefit
provided for in this Agreement shall be reduced by any compensation earned by
the Executive as the result of employment by another employer, by retirement
benefits or otherwise.  The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
be absolute and unconditional and shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company or any of its Subsidiaries may have against the Executive or others.

 

7.             Restrictive Covenants.

 

7.1           Noncompetition and Nonsolicitation. During the Restricted Period
(as defined below), the Executive agrees that he or she shall not, without the
Company’s prior written consent, for any reason, directly or indirectly, either
as principal, agent, manager, employee, partner, shareholder, director, officer,
consultant or otherwise (A) become engaged or involved, in a manner that relates
to or is similar in nature to those duties performed by Executive at any time
during his or her employment with the Company, in any business (other than as a
less-than three percent (3%) equity owner of any corporation traded on any
national, international or regional stock exchange or in the over-the-counter
market) that competes with the Company or any of its Affiliates in the business
of production, transmission, distribution, or retail or wholesale marketing or
selling of electricity; resale or arranging for the purchase or for the resale,
brokering, marketing, or trading of electricity or derivatives thereof; energy
management and the provision of energy solutions; development and management of
fiber optic communications systems; development and operation of power
generation

 

10

--------------------------------------------------------------------------------


 

facilities, domestically and abroad; and any other business in which the
Company, including Affiliates, is engaged at the termination of the Executive’s
continuous employment with the Company, including Affiliates; or (B) induce or
attempt to induce any customer, client, supplier, employee, agent or independent
contractor of the Company or any of its Affiliates to reduce, terminate,
restrict or otherwise alter its business relationship with the Company or its
Affiliates. The provisions of this Section 7.1 shall be limited in scope and
effective only within one or more of the following geographical areas: (i) The
States of North Carolina, South Carolina, Ohio, Kentucky, and Indiana, or
(ii) any other state in the United States where the Company including
Affiliates, has at least U.S. $25 million in capital deployed as of the
termination of the Executive’s continuous employment with the Company, including
Affiliates; or (iii) any state or country with respect to which was conducted a
business of the Company, including Affiliates, which business, or oversight of
which business, constituted any part of the Executive’s employment.  The parties
intend the above geographical areas to be completely severable and independent,
and any invalidity or unenforceability of this Agreement with respect to any one
area shall not render this Agreement unenforceable as applied to any one or more
of the other areas. Nothing in Section 7.1 shall be construed to prohibit the
Executive being retained during the Restricted Period in a capacity as an
attorney licensed to practice law, or to restrict the Executive from providing
advice and counsel in such capacity, in any jurisdiction where such prohibition
or restriction is contrary to law.

 

7.2           Restricted Period. For purposes of this Agreement, “Restricted
Period” shall mean the period of the Executive’s employment during the Term and,
in the event of a termination of the Executive’s employment following a Change
in Control that entitles Executive to Severance Payments covered by Section 4
hereof, the twelve (12) month period following such termination of employment,
commencing from the Date of Termination.

 

7.3           Forfeiture and Repayments. The Executive agrees that, in the event
he or she violates the provisions of Section 7 hereof during the Restricted
Period, he or she will forfeit and not be entitled to any Severance Payments or
any non-cash benefits or rights under this Agreement (including, without
limitation, stock option rights), other than the payments provided under
Section 3 hereof. The Executive further agrees that, in the event he or she
violates the provisions of Section 7 hereof following the payment or
commencement of any Severance Payments, (A) he or she will forfeit and not be
entitled to any further Severance Payments, and (B) he or she will be obligated
to repay to the Company an amount in respect of the Severance Payments
previously made to him or her under Section 4 hereof (the “Repayment Amount”).
The Repayment Amount shall be determined by aggregating the cash Severance
Payments made to the Executive and multiplying the resulting amount by a
fraction, the numerator of which is the number of full and partial calendar
months remaining in the Severance Period at the time of the violation (rounded
to the nearest quarter of a month), and the denominator of which is twenty-four
(24). The Repayment Amount shall be paid to the Company in cash in a single sum
within ten (10) business days after the first date of the violation, whether or
not the Company has knowledge of the violation or has made a demand for payment.
Any such payment made following such date shall bear interest at a rate equal to
the

 

11

--------------------------------------------------------------------------------


 

prime lending rate of Citibank, N.A. (as periodically set) plus 1%. Furthermore,
in the event the Executive violates the provisions of Section 7 hereof, and
notwithstanding the terms of any award agreement or plan document to the
contrary (which shall be considered to be amended to the extent necessary to
reflect the terms hereof), the Executive shall immediately forfeit the right to
exercise any stock option or similar rights that are outstanding at the time of
the violation, and the Repayment Amount, calculated as provided above, shall be
increased by the amount of any gains (measured, if applicable, by the difference
between the aggregate fair market value on the date of exercise of shares
underlying the stock option or similar right and the aggregate exercise price of
such stock option or similar right) realized by the Executive upon the exercise
of stock options or similar rights or vesting of restricted stock or other
equity compensation within the one-year period prior to the first date of the
violation.

 

7.4           Permissive Release. The Executive may request that the Company
release him or her from the restrictive covenants of Section 7.1 hereof upon the
condition that the Executive forfeit and repay all termination benefits and
rights provided for in Section 4.1 hereof. The Company may, in its sole
discretion, grant such a release in whole or in part or may reject such request
and continue to enforce its rights under this Section 7.

 

7.5           Consideration; Survival. The Executive acknowledges and agrees
that the compensation and benefits provided in this Agreement constitute
adequate and sufficient consideration for the covenants made by the Executive in
this Section 7 and in the remainder of this Agreement. As further consideration
for the covenants made by the Executive in this Section 7 and in the remainder
of this Agreement, the Company has provided and will provide the Executive
certain proprietary and other confidential information about the Company,
including, but not limited to, business plans and strategies, budgets and
budgetary projections, income and earnings projections and statements, cost
analyses and assessments, and/or business assessments of legal and regulatory
issues. The Executive’s obligations under this Section 7 shall survive any
termination of his or her employment as specified herein.

 

8.             Confidentiality. The Executive acknowledges that during the
Executive’s employment with the Company or any of its Affiliates, the Executive
will acquire, be exposed to and have access to, non-public material, data and
information of the Company and its Affiliates and/or their customers or clients
that is confidential, proprietary, and/or a trade secret (“Confidential
Information”). At all times, both during and after the Term, the Executive shall
keep and retain in confidence and shall not disclose, except as required and
authorized in the course of the Executive’s employment with the Company or any
its Affiliates, to any person, firm or corporation, or use for his or her own
purposes, any Confidential Information. For purposes of this Agreement, such
Confidential Information shall include, but shall not be limited to: sales
methods, information concerning principals or customers, advertising methods,
financial affairs or methods of procurement, marketing and business plans,
strategies (including risk strategies), projections, business opportunities,
inventions, designs, drawings, research and development plans, client lists,
sales and cost information and financial results and performance.
Notwithstanding the foregoing, “Confidential Information” shall

 

12

--------------------------------------------------------------------------------


 

not include any information known generally to the public (other than as a
result of unauthorized disclosure by the Executive or by the Company or its
Affiliates). The Executive acknowledges that the obligations pertaining to the
confidentiality and non-disclosure of Confidential Information shall remain in
effect for a period of five (5) years after termination of employment, or until
the Company or its Affiliates has released any such information into the public
domain, in which case the Executive’s obligation hereunder shall cease with
respect only to such information so released into the public domain. The
Executive’s obligations under this Section 8 shall survive any termination of
his or her employment. If the Executive receives a subpoena or other judicial
process requiring that he or she produce, provide or testify about Confidential
Information, the Executive shall notify the Company and cooperate fully with the
Company in resisting disclosure of the Confidential Information. The Executive
acknowledges that the Company has the right either in the name of the Executive
or in its own name to oppose or move to quash any subpoena or other legal
process directed to the Executive regarding Confidential Information.
Notwithstanding any other provision of this Agreement, the Executive remains
free to report or otherwise communicate any nuclear safety concern, any
workplace safety concern, or any public safety concern to the Nuclear Regulatory
Commission, United States Department of Labor, or any other appropriate federal
or state governmental agency, and the Executive remains free to participate in
any federal or state administrative, judicial, or legislative proceeding or
investigation with respect to any claims and matters not resolved and terminated
pursuant to this Agreement. With respect to any claims and matters resolved and
terminated pursuant to this Agreement, the Executive is free to participate in
any federal or state administrative, judicial, or legislative proceeding or
investigation if subpoenaed. The Executive shall give the Company, through its
legal counsel, notice, including a copy of the subpoena, within twenty-four (24)
hours of receipt thereof.

 

9.             Return of Company Property. All records, files, lists, including,
computer generated lists, drawings, documents, equipment and similar items
relating to the business of the Company and its Affiliates which the Executive
shall prepare or receive from the Company or its Affiliates shall remain the
sole and exclusive property of Company and its Affiliates. Upon termination of
the Executive’s employment for any reason, the Executive shall promptly return
all property of the Company or any of its Affiliates in his or her possession.
The Executive further represents that he or she will not copy or cause to be
copied, print out or cause to be printed out any software, documents or other
materials originating with or belonging to the Company or any of its Affiliates.

 

10.           Acknowledgement and Enforcement. The Executive acknowledges that
the restrictions contained in this Agreement with regards to the Executive’s use
of Confidential Information and his or her future business activities are fair,
reasonable and necessary to protect the Company’s legitimate protectable
interests, particularly given the competitive nature and broad scope of the
Company’s business and that of its Affiliates, as well as the Executive’s
position with the Company. The Executive further acknowledges that the Company
may have no adequate means to protect its rights under this Agreement other than
by securing an injunction (a court order prohibiting the Executive from
violating this Agreement). The Executive therefore agrees that the

 

13

--------------------------------------------------------------------------------


 

Company, in addition to any other right or remedy it may have, shall be entitled
to enforce this Agreement by obtaining a preliminary and permanent injunction
and any other appropriate equitable relief in any court of competent
jurisdiction. The Executive acknowledges that the recovery of damages will not
be an adequate means to redress a breach of this Agreement, but nothing in this
Section 10 shall prohibit the Company from pursuing any remedies in addition to
injunctive relief, including recovery of damages and/or any forfeiture or
repayment obligations provided for herein.

 

11.           Successors; Binding Agreement.

 

11.1         In addition to any obligations imposed by law upon any successor to
the Company, the Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

 

11.2         This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate; provided, however, such amounts shall be offset by any amounts owed by
the Executive to the Company.

 

12.           Notices. All notices or other communications hereunder shall be in
writing and shall be deemed to have been duly given (a) when delivered
personally, (b) upon confirmation of receipt when such notice or other
communication is sent by facsimile, (c) one day after timely delivery to an
overnight delivery courier, or (d) when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid. The addresses for
such notices shall be as follows:

 

To the Company:

 

Duke Energy Corporation

Post Office Box 1006, EC3XB

Charlotte, North Carolina 28201-1006

Attention: Mr. James E. Rogers

Chief Executive Officer

 

With a Copy to:

 

Duke Energy Corporation

Post Office Box 1244, PB04M

Charlotte, North Carolina 28201-1244

Attention: Mr. Marc E. Manly

Group Executive and Chief Legal Officer

 

14

--------------------------------------------------------------------------------


 

To the Executive:

 

At the most recent address on file in the records of the Company

 

Either party hereto may, by notice to the other, change its address for receipt
of notices hereunder.

 

13.           Section 409A.

 

13.1         Notwithstanding anything contained in this Agreement to the
contrary, if the Executive is a “specified employee” on the Date of Termination,
as determined under the Company’s policy for identifying specified employees,
then to the extent required in order to comply with Section 409A of the Code,
all payments, benefits or reimbursements paid or provided under this Agreement
that constitute a “deferral of compensation” within the meaning of Section 409A
of the Code, that are provided as a result of a “separation from service” within
the meaning of Section 409A of the Code and that would otherwise be paid or
provided during the first six months following the Date of Termination shall be
accumulated through and paid or provided (together with interest at the
applicable federal rate under Section 7872(f)(2)(A) of the Code in effect on the
Date of Termination) within 30 calendar days after the first business day that
is more than six months following the Date of Termination (or, if the Executive
dies during such six-month period, within 30 calendar days after the Executive’s
death).

 

13.2         It is intended that the payments and benefits provided under this
Agreement shall either be exempt from the application of, or comply with, the
requirements of Section 409A of the Code.  This Agreement shall be construed,
administered, and governed in a manner that effects such intent, and the Company
shall not take any action that would be inconsistent with such intent.  Without
limiting the foregoing, the payments and benefits provided under this Agreement
may not be deferred, accelerated, extended, paid out or modified in a manner
that would result in the imposition of an additional tax under Section 409A of
the Code upon Executive.

 

13.3         It is the intention of the Company and the Executive that this
Agreement not result in unfavorable tax consequences to the Executive under
Section 409A of the Code. Accordingly, the Executive consents to any amendment
of this Agreement as the Company may reasonably make in furtherance of such
intention, and the Company shall promptly provide, or make available to, the
Executive a copy of such amendment.  Although the Company shall use its best
efforts to avoid the imposition of taxation, interest and penalties under
Section 409A of the Code, the tax treatment of the benefits provided under this
Agreement is not warranted or guaranteed.  Neither the Company, its affiliates,
nor their respective directors, officers, employees or advisers shall be held
liable for any taxes, interest, penalties or other monetary amounts owed by the
Executive or other taxpayer as a result of the Agreement.

 

14.           Miscellaneous. Except as otherwise provided in Section 13 hereof,
no provision of this Agreement may be modified, waived or discharged unless such
waiver,

 

15

--------------------------------------------------------------------------------


 

modification or discharge is agreed to in writing and signed by the Executive
and the Chief Executive Officer (or such officer as may be specifically
designated by the Chief Executive Officer). No waiver by either party hereto at
any time of any breach by the other party hereto of, or of any lack of
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. This Agreement
supersedes any other agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof which have been made by
either party; provided, however, that this Agreement shall supersede any
agreement setting forth the terms and conditions of the Executive’s employment
with the Company only in the event that the Executive’s employment with the
Company is terminated during the Term and on or within two years following a
Change in Control, by the Company other than for Cause or by the Executive for
Good Reason. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of North Carolina. All
references to sections of the Exchange Act or the Code shall be deemed also to
refer to any successor provisions to such sections. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law and any additional withholding to which the
Executive has agreed and no such payments shall be treated as creditable
compensation under any other employee benefit plan, program, arrangement or
agreement of or with the Company or its affiliates. The obligations of the
Company and the Executive under this Agreement which by their nature may require
either partial or total performance after the expiration of the Term (including,
without limitation, those under Section 4 hereof) shall survive such expiration.

 

15.           Certain Legal Fees. To provide the Executive with reasonable
assurance that the purposes of this Agreement will not be frustrated by the cost
of enforcement, the Company shall reimburse the Executive for reasonable
attorneys’ fees and expenses incurred by the Executive during the two-year
period immediately following the Executive’s Date of Termination as a result of
a claim that the Company has breached or otherwise failed to perform its
obligations under this Agreement or any provision hereof, regardless of which
party, if any, prevails in the contest; provided, however, that Company shall
not be responsible for such fees and expenses to the extent incurred in
connection with a claim made by the Executive that the trier of fact in any such
contest finds to be frivolous or if the Executive is determined to have breached
his or her obligations under Sections 7, 8, 9, 16, or 17 of this Agreement; and
provided further, however, the Company shall not be responsible for such fees or
expenses in excess of $50,000 in the aggregate.  The reimbursement, if any,
shall be paid to the Executive within 10 calendar days following the expiration
of the two-year period described above, provided that the Executive shall have
submitted an invoice for such fees and expenses at least 30 calendar days prior
to the expiration of that period.  The amount of such legal fees and expenses
that the Company is obligated to pay in any given calendar year shall not affect
the legal fees and expenses that the Company is obligated to pay in any other
calendar year, and the Executive’s right to have the Company pay such legal fees
and expenses may not be liquidated or exchanged for any other benefit.

 

16

--------------------------------------------------------------------------------


 

16.           Cooperation. The Executive agrees that he or she will fully
cooperate in any litigation, proceeding, investigation or inquiry in which the
Company or its Affiliates may be or become involved. The Executive also agrees
to cooperate fully with any internal investigation or inquiry conducted by or on
behalf of the Company. Such cooperation shall include the Executive making
himself or herself available, upon the request of the Company or its counsel,
for depositions, court appearances and interviews by Company’s counsel. The
Company shall reimburse the Executive for all reasonable and documented
out-of-pocket expenses incurred by him or her in connection with such
cooperation. To the maximum extent permitted by law, the Executive agrees that
he or she will notify the Board if he or she is contacted by any government
agency or any other person contemplating or maintaining any claim or legal
action against the Company or its Affiliates or by any agent or attorney of such
person. Nothing contained in this Section 16 shall preclude the Executive from
providing truthful testimony in response to a valid subpoena, court order,
regulatory request or as may be required by law.  To the extent required to
comply with Section 409A of the Code, any payment or reimbursement of expenses
pursuant to this Section 16 that will not be excluded from the Executive’s
income when received is subject to the following requirements: (i) the expenses
to be reimbursed must be incurred during the Executive’s lifetime; (ii) the
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided in any other calendar year; (iii) any reimbursement of eligible
expenses shall be paid within 10 calendar days following Executive’s written
request for reimbursement, or such later date as may be required under
Section 13.1;  provided that the Executive provides written notice no later than
15 calendar days prior to the last day of the calendar year following the
calendar year in which the expense was incurred; and (iv) the right to
reimbursement is not subject to liquidation or exchange for another benefit.

 

17.           Non-Disparagement. The Executive agrees that he or she will not
make or publish, or cause to be made or published, any statement which is, or
may reasonably be considered to be, disparaging of the Company or its
Affiliates, or directors, officers or employees of the businesses of the Company
or its Affiliates. Nothing contained in this Section 17 shall preclude the
Executive from providing truthful testimony in response to a valid subpoena,
court order, regulatory request or as may be required by law.

 

18.           Validity; Severability. The invalidity or unenforceability of any
provision of any Section or sub-Section of this Agreement, including, but not
limited to, any provision contained in Section 7 hereof, shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect. If any provision of this Agreement is held to
be unenforceable because of the scope, activity or duration of such provision,
or the area covered thereby, the parties hereto agree to modify such provision,
or that the court making such determination shall have the power to modify such
provision, to reduce the scope, activity, duration and/or area of such
provision, or to delete specific words or phrases therefrom, and in its reduced
or modified form, such provision shall then be enforceable and shall be enforced
to the maximum extent permitted by applicable law.

 

17

--------------------------------------------------------------------------------


 

19.           Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

20.           Settlement of Disputes. All claims by the Executive for benefits
under this Agreement shall be directed to and determined by the Chief Executive
Officer and shall be in writing. Any denial by the Chief Executive Officer of a
claim for benefits under this Agreement shall be delivered to the Executive in
writing and shall set forth the specific provisions of this Agreement relied
upon.

 

21.           Trust.  The Company shall establish a trust with an independent
trustee prior to the occurrence of a Change in Control for the purpose of paying
benefits under this Agreement and other similar agreements maintained by the
Company.  The trust shall be a grantor trust subject to the claims of the
Company’s creditors and shall, immediately prior to a Change in Control, be
funded in cash or such other assets as the Company deems appropriate with an
amount equal to 100 percent of the estimated benefits payable under this
Agreement (including without limitation the potential legal fees described in
Section 15 hereof), which amount shall be determined after assuming that the
Executive incurred a termination of employment entitling him to Severance
Payments immediately following the Change in Control; provided, that, in the
event that such funding would result in the imposition of taxes or penalties
under Section 409A of the Code with respect to the Executive, then this
Section 21 shall cease to apply.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

DUKE ENERGY CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

EXECUTIVE

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE OF CLAIMS

 

This RELEASE OF CLAIMS (the “Release”) is executed and delivered by
                           (the “Employee”) to DUKE ENERGY CORPORATION (together
with its Affiliates and any successors thereto, the “Company”). The term
“Company” in this Release also includes any employee benefit plan established or
maintained by Duke Energy Corporation or any of its Affiliates, and any
administrator, trustee, fiduciary or service provider of any such plan).

 

In consideration of the agreement by the Company to provide the Employee with
the rights, payments and benefits under the Change in Control Agreement between
the Employee and the Company dated                                (the
“Severance Agreement”), which the Employee acknowledges is consideration to
which he or she would not otherwise be entitled, the Employee hereby agrees as
follows:

 

Section 1.  Release and Covenant.  The Employee, of his or her own free will,
voluntarily and unconditionally releases and forever discharges the Company, its
subsidiaries, parents, affiliates, their directors, officers, employees, agents,
stockholders, successors and assigns (both individually and in their official
capacities with the Company) (the “Company Releasees”) from any and all past or
present causes of action, suits, agreements or other claims which the Employee,
his or her dependents, relatives, heirs, executors, administrators, successors
and assigns has or may hereafter have from the beginning of time to the date
hereof against the Company or the Company Releasees upon or by reason of any
matter, cause or thing whatsoever, including, but not limited to, any matters
arising out of his or her employment by the Company and the cessation of said
employment, and including, but not limited to, any alleged violation of the
Civil Rights Acts of 1964 and 1991, the Equal Pay Act of 1963, the Employee
Retirement Income Security Act of 1974, the Age Discrimination in Employment Act
of 1967, the Rehabilitation Act of 1973, the Older Workers Benefit Protection
Act of 1990, the Americans with Disabilities Act of 1990 and any other federal,
state or local law, regulation or ordinance, or public policy, contract or tort
law having any bearing whatsoever on the terms and conditions of employment or
termination of employment.  This Release shall not, however, constitute a waiver
of any of the Employee’s rights under the Severance Agreement nor a waiver of
any claims that might arise after the date the Release is signed.

 

Section 2.  Due Care.  The Employee acknowledges that he or she has received a
copy of this Release prior to its execution and has been advised hereby of his
or her opportunity to review and consider this Release for 21 days prior to its
execution.  The Employee further acknowledges that he or she has been advised
hereby to consult with an attorney prior to executing this Release.  The
Employee enters into this Release having freely and knowingly elected, after due
consideration, to execute this Release and to fulfill the promises set forth
herein.  This Release shall be revocable by the Employee during the 7-day period
following its execution, and shall not become effective or enforceable until the
expiration of such 7-day period.  In the event of such a

 

19

--------------------------------------------------------------------------------


 

revocation, the Employee shall not be entitled to the consideration for this
Release set forth above.

 

Section 3.  Nonassignment of Claims; Proceedings.  The Employee represents and
warrants that there has been no assignment or other transfer of any interest in
any claim which the Employee may have against the Company or any of the Company
Releasees.   The Employee represents that he or she has not commenced or joined
in any claim, charge, action or proceeding whatsoever against the Company or any
of the Company Releasees arising out of or relating to any of the matters set
forth in this Release. The Employee further agrees that he or she will not seek
or be entitled to any personal recovery in any claim, charge, action or
proceeding whatsoever against the Company or any of the Company Releasees for
any of the matters set forth in this Release.

 

Section 4.  Reliance by Employee.  The Employee acknowledges that, in his or her
decision to enter into this Release, he or she has not relied on any
representations, promises or agreements of any kind, including oral statements
by representatives of the Company or any of the Company Releasees, except as set
forth in this Release and the Severance Agreement.

 

Section 5.  Nonadmission.   Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or any of the Company Releasees.

 

Section 6.  Communication of Safety Concerns.  Notwithstanding any other
provision of this Release and the Severance Agreement, the Employee remains free
to report any suspected instance of illegal activity of any nature, any nuclear
safety concern, any workplace safety concern, or any public safety concern to
the United States Nuclear Regulatory Commission, the United States Department of
Labor, or any other federal or state governmental agency. Further, nothing in
this Release or the Agreement prohibits the Employee from participating in any
way in any state or federal administrative, judicial or legislative proceeding
or investigation or filing a charge of discrimination with an administrative
agency, provided, however, that should an agency pursue any claims on the
Employee’s behalf, by signing and not revoking this Release the Employee has
waived his or her right to any recovery, monetary or otherwise.  Should the
Employee receive a subpoena in connection with any federal or state
administrative, judicial, or legislative proceeding involving the Company, the
Employee shall, if permitted by law, provide the Company with notice of the
subpoena, including a copy of the subpoena, with twenty-four (24) hours of
receipt of the subpoena.  The notice shall be provided to the Company’s Chief
Legal Officer.

 

Section 7.  Cash Balance Litigation.  Employee may or may not know that a class
action lawsuit was commenced on February 6, 2006.  Here is the caption of that
case:  Kenneth Walton George, Dennis Reed Bowen, Clyde Freeman, George Moyers,
Jim Matthews, and Henry Miller, on their own behalf and on behalf of a class of
persons similarly situated v. Duke Energy Retirement Cash Balance Plan and Duke
Energy

 

20

--------------------------------------------------------------------------------


 

Corporation, Case No. 8:06-CV-00373-RBH, pending in the United States District
Court for the District of South Carolina.  This paragraph deals with that
lawsuit, and any lawsuit asserting similar claims (the “Cash Balance Plan
Litigation”).  The Cash Balance Plan Litigation seeks additional benefits under
the Duke Energy Retirement Cash Balance Plan (the “Cash Balance Plan”), and
other relief.  The Company and the Cash Balance Plan intend to defend themselves
vigorously in the Cash Balance Plan Litigation and take the position that no
damages should result from the litigation.  Employee should consider the Cash
Balance Plan Litigation in connection with this Release, because the Company and
the Cash Balance Plan will take the position that this Release completely
releases Employee’s rights in the Cash Balance Plan Litigation.  In the event
that a court in the Cash Balance Plan Litigation should rule that despite this
Release Employee is entitled to some recovery of benefits under the terms of the
Cash Balance Plan, Employee agrees that he or she will get only the difference,
if any, between what the Employee has been paid under the Severance Agreement
and what he or she would get under that ruling.  In the event that a court in
the Cash Balance Plan Litigation should rule that despite this Release the
Company or the Cash Balance Plan must pay damages other than benefits under the
Cash Balance Plan, Employee agrees that he or she will get only the difference,
if any, between what Employee has been paid under the Severance Agreement and
what he or she would get under that ruling.  Employee is free to consult with
counsel representing the plaintiff class in the Cash Balance Plan Litigation,
whose names and addresses are attached.  Employee may, of course, contact any
other lawyer.  Employee is encouraged to discuss this matter with the lawyer of
his or her own choosing.

 

Section 8.  Governing Law.  This Release shall be interpreted, construed and
governed according to the laws of the State of North Carolina, without reference
to conflicts of law principles thereof.

 

Section 9.  Severability.  It is understood by Employee and the Company that if
any part of this Release of Claims is held by a court to be invalid, the
remaining portions shall not be affected.

 

This RELEASE OF CLAIMS is executed by the Employee and delivered to the Company
on                                           .

 

 

 

EMPLOYEE

 

 

[not to be signed upon execution of Change in Control Agreement]

 

21

--------------------------------------------------------------------------------